Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 15/520,840, now issued as US Patent No. 10,557,125, which is a 371 of PCT/EP2015/074550.
The amendment filed on November 30, 2021 has been entered.  No new matter has been entered.	 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Arguments
Applicant’s arguments, see pages 5-7 under Section II, filed November 30, 2021, with respect to claims 1-3, 5-9, 11, 13-14, and 16-18 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-9, 11, 13-14, and 16-18 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 7, 8, 13, and 16-17 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance. An expression vector comprising a polynucleotide encoding an enzyme that acts as a selectable marker was known in the prior art (see Devaud – form PTO-1449). Use of DHODH as a selectable marker was known in the prior art (see Jensen – form PTO-1449).  Cricetulus griseus (Chinese hamster) DHOH of SEQ ID NO:2 of the instant application was known in the prior art (see Xu – PTO-892).  Teriflunomide was known to be an inhibitor of human DHOH (see Palmer – PTO-1449).  However, the prior art does not teach or suggest that the DHODH having 90-100% sequence identity to SEQ ID NO:2 is inhibited by teriflunomide.  Further, the instant specification demonstrates unexpected results, the mammalian DHODH of SEQ ID NO:2 selectable marker is inhibited by teriflunomide whereas other DHODH inhibitors such as leflunomide were ineffective at inhibiting said DHODH. Therefore, one having ordinary skill in the art would not have been motivated nor had a reasonable expectation of success at making an expression system comprising an expression vector comprising a polynucleotide encoding a DHOH having at least 90-100% sequence identity to SEQ ID NO:2 and teriflunomide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652